Memorandum. The order of the Appellate Division should be affirmed.
On the record before us, in consequence of admissions in the pleadings and facts stated in the affidavits we must take it as established that the two defendant corporations were engaged in a joint venture. In this circumstance the infant plaintiff was an employee of both defendants and as such is relegated to his remedy under the Workmen’s Compensation Law.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.